DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 8/30/2022.  As directed by the amendment, claims 1 and 9 have been amended. Claims 1-20 are pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  It is understood that the limitation “…air sucking out portion .…”, is written as part of a translation of the original application. The limitation is understood by the examiner to mean any openings in the upper that would be capable of allowing air from the inside out.  Appropriate clarification is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “…an air intake portion configured to take in outside air is disposed on an other outer surface other than the inner foot outer surface on an outer surface of the upper portion, and the air intake portion extends in a direction intersecting an outside airflow that passes through the air intake portion when the shoe swings and is recessed relative to the other outer surface…” is indefinite because whether the claim is grammatically incorrect or not, determining the direction that intersects an outside airflow is impossible to determine as air flow is not always in one determined direction.  All structural elements of the invention must be clearly identified and positively recited in the claim language.  Appropriate clarification is required. While this limitation is fraught with grammatical errors and irregular language, for purposes of examination the limitation is understood to mean, ventilation intake areas /portions that move external air in to the shoe’s interior during wear and activity.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Regarding Claims 1-6, 9 and 13-20, the claim limitation “…sucking out portion …” is a generic placeholder for “means” (or “step for”) language when coupled with functional language, and modified by some structure, material, or acts recited in the claim. As such, its unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the applicant has not provided any further limiting information in the specification that discloses what performs the “air sucking”.

If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not attempt to recite sufficient structure, material, or acts for performing the claimed function.

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Since the claim limitation(s) appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitation “air sucking out portion” has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  As the applicant has not clearly defined what the structure is in the Specification, the examiner interprets the limitation to mean any type of opening that is part of the shoe upper and opens in to the interior of the shoe.

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is rejected under 35 U.S.C. 103 as being unpatentable over Beers US 20150047230 (herein after Beers) in view of Van Noy US 20040111918 A1(herein after Van Noy) and Vattes US 20060277785 (herein after Vattes).

Regarding claim 1, as best can be understood, the device of Beers discloses a shoe (as seen in annotated Figures 1 and 9) comprising: an upper portion (as seen in annotated Figures 1 and 9) surrounding an internal space (as seen in annotated Figures 1 and 9) configured to accommodate a foot (as seen in annotated Figures 1 and 9), the upper portion (as seen in annotated Figures 1 and 9) including an inner foot outer surface of an inner foot portion (as seen in annotated Figures 1 and 9). 







[AltContent: textbox (An inner foot portion.)]
[AltContent: textbox (Openings )][AltContent: arrow][AltContent: textbox (An inner foot outer surface. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The inner foot outer surface of the inner foot portion of the upper portion.)][AltContent: textbox (An internal space configured to accommodate a foot, wherein the upper portion.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The openings include a portion disposed in a longitudinal- direction region which is equal to or greater than 30% and equal to or less than 80% from the toe portion among the inner foot outer surface.)]
    PNG
    media_image1.png
    586
    446
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (The openings extending in a direction which is slanted by a predetermined first angle with respect to a vertical direction. )][AltContent: arrow][AltContent: textbox (An upper portion. 
An upper portion. )]
    PNG
    media_image2.png
    492
    476
    media_image2.png
    Greyscale

However, Beers is silent to wherein air is capable of moving from inside the shoe to the outside of the shoe when the shoe swings.

Van Noy discloses wherein air is capable of moving from inside the shoe to the outside of the shoe when the shoe swings (Abstract, 0007, 0008, 0009, 0010 and 0013).

Beers is analogous art to the claimed invention as it relates to ventilated footwear.  Van Noy is analogous art to the claimed invention in that it provides guided air flow in and out of the footwear.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have provided the ventilated upper of Beers, with capabilities and the function of moving air in and out of the footwear as taught by Van Noy to form a better ventilated shoe.  The modification of the footwear upper would be a simple modification to obtain predictable results, the ability to better move fresh air from the outside to the inside of the shoe and then out again to keep the foot cool and the wearer more comfortable.

However Beers and Van Noy are silent to an air sucking out portion, from which air is capable of being sucked out from the internal space to outside of the shoe, the air sucking out portion being disposed on the inner foot outer surface of the inner foot portion of the upper portion, the air sucking out portion extending in a direction which is slanted by a predetermined first angle with respect to a vertical direction when the shoe is placed on a horizontal plane and is recessed relative to the inner foot outer surface.  

Vattes discloses an air sucking out portion (Abstract, paragraphs 0080 and 0081), from which air is capable of being sucked out from the internal space to outside of the shoe (paragraphs 0080 and 0081), the air sucking out portion (as seen in annotated Figures 2D, 2E) being disposed on the inner foot outer surface of the inner foot portion of the upper portion (as seen in annotated Figures 2B, 8B and 9B), the air sucking out portion extending in a direction which is slanted by a predetermined first angle with respect to a vertical direction when the shoe is placed on a horizontal plane (as seen in annotated Figures 2D, 2E) and is recessed relative to the inner foot outer surface (as seen in annotated Figures 2D, 2E).  
[AltContent: textbox (Recessed air sucking out portion.)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    704
    502
    media_image3.png
    Greyscale

[AltContent: textbox (Air sucking out portion/ opening.)]


Vattes is analogous art to the claimed invention in that it provides guided air flow in and out of the footwear.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have provided the ventilated upper of Beers and Van Noy, with capabilities and the function of moving air in and out of the footwear, via an air sucking out portion as taught by Vattes to form a better ventilated shoe.  The modification of the footwear upper would be a simple modification to obtain predictable results, the ability to better move fresh air from the outside to the inside of the shoe and then out again to keep the foot cool and the wearer more comfortable.
Regarding claim 2, the modified shoe of the combined references discloses wherein the openings in the upper (as seen in annotated Figures 2B and 2C, 2D and 2E) include a portion of an opening disposed in a region which is not visible when viewed from a front (as seen in annotated Figures 2B and 2C, 2D and 2E) in a direction along a width-direction center line of the shoe on the inner foot outer surface (as seen in annotated Figures 2B and 2C, 2D and 2E).
[AltContent: arrow][AltContent: textbox (Recessed air sucking out portion.)][AltContent: textbox (The air sucking out portion includes a portion disposed in a region which is not visible when viewed from a front.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    650
    527
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    618
    523
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    598
    472
    media_image6.png
    Greyscale

Regarding claim 3, the modified shoe of the combined references discloses wherein when a length from a toe portion to a heel portion of the upper portion is defined as 100%, the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear) includes a portion disposed in a longitudinal- direction region which is equal to or greater than 30% and equal to or less than 80% from the toe portion among the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers).
Regarding claim 4, the modified shoe of the combined references discloses wherein the opening is disposed in a longitudinal-direction specified by an innermost point of the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers) and an outermost point of the inner foot outer surface in a top planar view on an anterior foot portion (as seen in annotated Figures 1 and 9 of Beers).
[AltContent: arrow][AltContent: textbox (A posterior edge of the opening is located below a line connecting the innermost point and the outermost point of the upper portion.)]
    PNG
    media_image7.png
    584
    452
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    624
    494
    media_image8.png
    Greyscale



Regarding claim 5, the modified shoe of the combined references discloses wherein a posterior edge of the opening (as shown in annotated Figures 1 and 3 of Beers) is located below a line connecting the innermost point and the outermost point of the upper portion (as shown in annotated Figures 1 and 3 of Beers).

 

Regarding claim 6, the modified shoe of the combined references discloses wherein the first angle of the opening (capable of sucking air out from the interior of the foot wear) falls within a range from 20 degrees to 70 degrees (paragraph 0011 of Van Noy), and a posterior edge of the opening (capable of sucking air out from the interior of the foot wear) has a slit shape which is slanted downward (paragraph 0010 of Van Noy) below an anterior edge of the opening (as seen in annotated Figure 3 of Beers).
Regarding claim 7, as best can be understood, the modified shoe of the combined references discloses
wherein an air intake portion (as seen in annotated Figures 2D and 2E, paragraphs 0080 and 0081 of Vattes), configured to take in outside air is disposed on an other outer surface other than the inner foot outer surface on an outer surface of the upper portion (as seen in annotated Figures 2D and 2E, paragraphs 0080 and 0081 of Vattes), and the air intake portion (Abstract, as seen in annotated Figures 2D and 2E, paragraphs 0080 and 0081 of Vattes) extends in a direction intersecting an outside airflow that passes through the air intake portion (as seen in annotated Figure 8E of Vattes) when the shoe swings and is recessed relative to the other outer surface (as seen in annotated Figure 8E of Vattes).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (The air intake portion extends in a direction intersecting an outside airflow that passes through the air intake portion when the shoe swings and is recessed relative to the other outer surface.)]
    PNG
    media_image9.png
    589
    502
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    688
    490
    media_image10.png
    Greyscale

Regarding claim 8, the modified shoe of the combined references discloses wherein the air intake portion (as seen in annotated Figures 2B and 2C, 2D and 2E of Vattes) includes a portion disposed in a region which is visible when viewed from a front in a direction along a width-direction center line of the shoe (as seen in annotated Figures 2B and 2C, 2D and 2E of Vattes).
Regarding claim 9, the modified shoe of the combined references discloses wherein the air intake portion (paragraph 0013 of Van Noy) extends in a same direction as an extending direction (Abstract, 0008, 0009 and 0013 of Van Noy) of the opening when the upper portion is formed on a plane (as seen in annotated Figures 2A and 3 of Van Noy).
[AltContent: textbox (Wherein the air intake portion extends in a same direction as an extending direction of the opening when the upper portion is formed on a plane.)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image11.png
    467
    332
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    365
    602
    media_image12.png
    Greyscale
Regarding claim 10, the modified shoe of the combined references discloses wherein the air intake portion (34 of Vattes) is disposed at a toe portion of the upper portion and extends in a width direction (as seen in annotated Figure 2E and 4C, also seen in Figures 13B and 13 C of Vattes).
[AltContent: ][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Wherein the air intake portion (34) is disposed at a toe portion of the upper portion and extends in a width direction.)]                                                           
    PNG
    media_image13.png
    602
    520
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    127
    378
    media_image14.png
    Greyscale

Regarding claim 11, the modified shoe of the combined references discloses wherein an air exhausting portion which is capable of exhausting air in the internal space (as seen in annotated Figure 9B of Vattes) is disposed at a heel portion of the upper portion (as seen in annotated Figure 9B of Vattes).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (An air exhausting portion which is capable of exhausting air in the internal space is disposed at a heel portion of the upper portion.)]
    PNG
    media_image15.png
    642
    533
    media_image15.png
    Greyscale

 Regarding claim 12, the modified shoe of the combined references discloses wherein further comprising a shoe tongue (as seen in annotated Figure 4A of Vattes) on which a concave-convex portion is provided disposed on a side adjacent the internal space side is provided (paragraph 0025 and 0026 of Vattes), and the concave-convex portion is configured formed to enable ventilation in a thickness direction of the shoe tongue (as seen in annotated Figures 4D of Vattes).
[AltContent: textbox (A shoe tongue.)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A concave-convex portion is provided disposed on a side adjacent the internal space side.)]
    PNG
    media_image16.png
    172
    337
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    560
    364
    media_image17.png
    Greyscale

Regarding claim 13, the modified shoe of the combined references discloses wherein the air sucking out portion is formed by a jacquard weave or by jacquard knitting (paragraph 0091 and 0145 of Vattes, as seen in Figures 13B and 13E).
Regarding claim 14, the modified shoe of the combined references discloses wherein when a length from a toe portion to a heel portion of the upper portion is defined as 100%, the opening (as seen in Figures 1 and 9 of Beers) includes a portion disposed in a longitudinal-direction region which is equal to or greater than 30% and equal to or less than 80% from the toe portion among the inner foot outer surface (as seen in Figures 1 and 9 of Beers).
Regarding claim 15, the modified shoe of the combined references discloses wherein the opening (as seen in annotated Figures 1 and 9 of Beers)  includes an opening disposed in a longitudinal-direction range specified by an innermost point of the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers) and an outermost point of the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers) in a top planar view on an anterior foot portion (as seen in annotated Figures 1 and 9 of Beers).Regarding claim 16, the modified shoe of the combined references discloses wherein the opening  (as seen in annotated Figures 1 and 9 of Beers) includes a portion disposed in a longitudinal-direction range specified by an innermost point of the inner foot outer surface (as seen in annotated Figures 1 and 9 of Beers) and an outermost point of the inner foot outer surface in a top planar view on an anterior foot portion (as seen in annotated Figures 1 and 9 of Beers).Regarding claim 17, the modified shoe of the combined references discloses wherein the first angle of the opening (as seen in annotated Figures 1 and 9 of Beers) falls within a range from 20 degrees to 70 degrees (paragraph 0010, 0011 of Van Noy), and a posterior edge of the opening has a slit shape which is slanted (paragraph 0010, 0011 of Van Noy) downward below an anterior edge of the opening (as seen in annotated Figures 1 and 9 of Beers).Regarding claim 18, the modified shoe of the combined references discloses wherein the first angle of the opening (as seen in annotated Figures 1 and 9 of Beers) falls within a range from 20 degrees to 70 degrees (paragraph 0010, 0011 of Van Noy), and a posterior edge of the opening has a slit shape which is slanted (paragraph 0010, 0011 of Van Noy) downward below an anterior edge of the opening (as seen in annotated Figures 1 and 9 of Beers - which is capable of sucking air out from the interior of the foot wear).Regarding claim 19, the modified shoe of the combined references discloses wherein the first angle of the opening (as seen in annotated Figures 1 and 9 of Beers) falls within a range from 20 degrees to 70 degrees (paragraph 0010, 0011 of Van Noy), and a posterior edge of the opening has a slit shape which is slanted (paragraph 0010, 0011 of Van Noy) downward below an anterior edge of the opening (as seen in annotated Figures 1 and 9 of Beers).Regarding claim 20, the modified shoe of the combined references discloses wherein the first angle of the opening (as seen in annotated Figures 1 and 9 of Beers) falls within a range from 20 degrees to 70 degrees (paragraph 0010, 0011 of Van Noy), and a posterior edge of the opening has a slit shape which is slanted (paragraph 0010, 0011 of Van Noy) downward below an anterior edge of the opening (as seen in annotated Figures 1 and 9 of Beers).

ARGUMENTS
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used to teach the limitations of the amended claims in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above.

In response to the applicant’s arguments that neither Beers, nor Van Noys, teach an “air sucked out portion” that moves the air from the internal space of the shoe to the outside of the shoe, Vattes is used to teach the limitation as disclosed in the rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732